     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 1 of 59



 1    LYNN V. RIVERA, ESQ.
      NEVADA BAR NO. 6797
 2    BURNHAM BROWN
      A Professional Law Corporation
 3    200 S. Virginia Street, 8th Floor
      Reno, Nevada 89501
 4    ---
      Telephone:     (775) 398-3065
 5    Facsimile:     (877) 648-5288
      Email:         lrivera@burnhambrown.com
 6
      Attorneys for Defendant
 7    HOME DEPOT U.S.A., INC.
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12    WILLIAM J. PASIECZNIK,                              Case No.

13                   Plaintiff,
                                                          DEFENDANT HOME DEPOT U.S.A.,
14    v.                                                  INC.’S PETITION FOR REMOVAL
                                                          AND DEMAND FOR A JURY TRIAL
15    HOME DEPOT U.S.A., INC.; a foreign
      Corporation authorized to conduct business in
16    Nevada; DOE PROPERTY OWNER; ROE
      PROPERTY OWNER; DOE PROPERTY
17    MANAGER; ROE PROPERTY
      MANAGEMENT COMPANY; DOE
18    SECURITY EMPLOYEE; ROE SECURITY
      COMPANY; DOES I through X; and ROE
19    CORPORATIONS, XI through XX,
      inclusive, jointly and severally,
20
                     Defendants.
21

22                   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

23           PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC. (“Home

24    Depot”) by and through its counsel of record, Lynn Rivera, a partner at the law firm of

25    Burnham Brown, PLC, hereby petitions for the removal of the above-captioned action from the

26    Eighth Judicial District Court in Clark County, Nevada to the United States District Court for

27    the District of Nevada, Las Vegas, for the reasons described below:

28           1.      Home Depot is a defendant in a civil action pending in the Eighth Judicial
                                                1
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                Case No.
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 2 of 59



 1    District Court of the Clark County, Nevada entitled William J. Pasiecznik v. Home Depot,

 2    U.S.A, Inc., et al., Case No. A-20-818573-C. See Declaration of Lynn Rivera in support of

 3    Home Depot’s Petition for Removal. (“Rivera Dec.”), ¶¶ 2-3, Exhibit A.

 4           2.      Plaintiff filed a complaint naming Defendant Home Depot on July 24, 2020. See

 5    Rivera Dec., ¶ 2, Exhibit A.

 6           3.      Home Depot was served with the summons and complaint on August 24, 2020.

 7    See Rivera Dec. ¶ 4.

 8           4.      Home Depot filed a timely Motion to Dismiss the punitive damages on

 9    September 16, 2020. At a hearing conducted on October 20, 2020, the district court denied the

10    motion. See Rivera Dec. ¶ 5.

11           5.      Thereafter, on October 27, 2020, Home Depot filed a timely answer to the

12    Plaintiff’s complaint in Clark County District Court. See Rivera Dec., ¶ 6, Exhibit B.

13           6.      Plaintiff alleges in the Complaint that he is a resident of Clark County, Nevada.

14    See Rivera Dec. ¶ 1, Exhibit A, ¶ 1.

15           7.      Plaintiff alleges that Defendant Home Depot is authorized to conduct business in

16    Nevada. Home Depot is, in fact, a foreign corporation duly licensed to do business in Nevada.

17    See Rivera Dec. ¶ 8, Exhibit A, ¶ 2.

18           8.      Plaintiff alleges two cause of action against Defendant Home Depot for

19    negligence and negligent hiring. See Rivera Dec., ¶ 10, Exhibit A, ¶ 2.

20           9.      Plaintiff alleges that on July 25, 2018, while inside the Subject Premises at

21    the Home Depot store located in Henderson, Nevada, he was allegedly intentionally and

22    maliciously attacked by a loss prevention associate of the Home Depot, injuring his face,

23    head, back legs, and knees. See Rivera Dec. ¶ 9, Exhibit A. ¶ 13-26.

24           10.     On November 11, 2020, Plaintiff filed Petition for Exemption from

25    Arbitration alleging $223,787.50 in medical damages. Prior to the receipt of this Petition,

26    Home Depot was unable to determine that the amount in controversy in this case exceeded

27    $75,000. See Rivera Dec. ¶ 13, Exhibit C.

28           11.     The filing of the Petition for Exemption placed Home Depot on notice that
                                                2
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                   Case No.
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 3 of 59



 1    Plaintiff allegedly sustained $223,787.50 in medical damages and, therefore the amount in

 2    controversy exceeded $75,000. See Rivera Dec. ¶ ¶ 13-14, Exhibit C.

 3                                              JURISDICTION
 4            12.     This matter is removable pursuant to 28 U.S.C. Sections 1332 and 1446(b)

 5    because the amount in controversy is alleged to exceed $75,000, exclusive of interests and

 6    costs. See Rivera Dec. ¶¶ 13-14.

 7            13.     This is a civil action over which this Court has original jurisdiction under 28

 8    U.S.C. § 1332. This case may be removed to this Court by Home Depot pursuant to the

 9    provisions of 28 U.S.C. § 1441(b) in that it is a case that could have been commenced in federal

10    court because it is a civil action between citizens of different states, and that the amount in

11    controversy exceeds the sum of $75,000, exclusive of interest and costs. Plaintiff and Defendant

12    Home Depot, are, and have been, citizens of different states at all times, and therefore, complete

13    diversity exists in this action, as stated below:

14            14.     Plaintiff’s Citizenship: Plaintiff is a citizen of the State of Nevada because he

15    resides and is domiciled in Clark County, Nevada. See Rivera Dec. ¶ 7, Exhibit A, ¶ 1. For

16    purposes of evaluating diversity, a person is a “citizen” of the state in which he is domiciled. See

17    Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); Kantor v. Warner-Lambert

18    Co., 265 F.3d 853, 857 (9th Cir. 2001) (a person’s domicile is the place he resides with the intent

19    to remain). Accordingly, Plaintiff is a citizen of the State of Nevada.

20            15.     Defendant’s Citizenship: For purposes of diversity jurisdiction, a corporation

21    “shall be deemed to be a citizen of every State. . .by which it has been incorporated and of the

22    State….where it has its principal place of business.” See 28 U.S.C. § 1332(c)(1). In accordance

23    with, and pursuant to Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th Cir. 1990),

24    if one state does not contain a substantial predominance of corporate operations, courts are to

25    apply the “nerve center” test to determine a corporation’s principal place of business. See Tosco

26    Corp. v. Communities for a Better Environment, 236 F.3d 495, 500 (9th Cir. 2001). The national

27    corporation’s principal place of business is determined by identifying the state “where the

28    majority of the corporation’s executives and administrative functions are performed.” Id. This
                                                3
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                   Case No.
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 4 of 59



 1    test is particularly appropriate where a corporation’s activities are widespread and its operations

 2    are conducted in many states. Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th

 3    Cir. 1990). Here, Defendant Home Depot’s associates, sales, production activities, income, and

 4    purchases are spread across multiple states and no one state substantially predominates. See

 5    Rivera Dec. ¶¶ 11-12. Home Depot’s corporate offices are located in Atlanta, Georgia, and the

 6    majority of Home Depot’s executives, managerial and administrative functions occur in Atlanta,

 7    Georgia. Rivera Dec., ¶¶ 11-12.

 8           16.     Defendant Home Depot is a corporation incorporated under the laws of the

 9    Delaware, with its headquarters and its principal place of business in Atlanta, Georgia. Home

10    Depot’s executive officers and senior management were and are located at Home Depot’s

11    Headquarters in Atlanta. At all times material hereto, Home Depot’s managerial and

12    policymaking functions, including, but not limited to, finance, marketing, merchandising, legal,

13    technology services, store operations, human resources, and property development were and are

14    performed at and promulgated from Home Depot’s Headquarters in Atlanta, Georgia. See

15    Rivera Dec. ¶¶ 11-12. Accordingly, Home Depot is a citizen of Georgia. Hertz Corp. v. Friend,

16    559 U.S. 77, 92-93 (2010) (“We conclude that ‘principal place of business’ is best read as

17    referring to the place where a corporation’s officers direct, control, and coordinate the

18    corporation’s activities.”); Breitman v. May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (ruling

19    that corporation was citizen of state in which its corporate headquarters were located and where

20    its executive and administrative functions were performed).

21                                    AMOUNT IN CONTROVERSY

22           17.     On November 11, 2020, Plaintiff filed a Petition for Exemption from

23    Arbitration alleging his medical damages exceeded $223,787.50. See Rivera Dec. ¶ 13. Prior

24    to the receipt of the Petition for Exemption, Home Depot was unable to determine that the

25    amount in controversy in this matter exceeded $75,000. (Rivera. Dec, ¶¶ 13-14). The filing of

26    the Petition for Exemption from Arbitration placed Home Depot on notice on November 11,

27    2020, that the amount in controversy in this lawsuit exceeded $75,000.

28            18.    This Notice of Removal is timely filed under 28 U.S.C. section 1446 (b) (3) in
                                                4
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                  Case No.
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 5 of 59



 1    that Home Depot removes this matter, pursuant to FRCP 26, within 30 days of receipt of the

 2    Petition for Exemption from Arbitration noticing Home Depot the amount if controversy

 3    exceeded $75,000, which was filed on November 11, 2020. Ballard v. Best Buy Stores, L.P.,

 4    2015 U.S. Dist. LEXIS 9878 (D. Nev. Jan. 27, 2015) (petition for removal was timely because it

 5    was served within 30 days of the defendant’s petition for exemption noticing Plaintiff’s damages

 6    exceeded $75,000). Prior to the filing of the Petition, Home Depot had no actual notice that the

 7    amount in controversy exceeded $75,000. See Rivera Decl. ¶ 14.

 8            19.      Therefore, this Petition for Removal is timely filed pursuant to FRCP 26(a)(1)(c)

 9    within 30 days of receipt of the filing of Plaintiff’s Petition for Exemption dated November 11,

10    2020.

11                                   NOTICE TO ADVERSE PARTIES

12            20.      Defendant’s Notice to Adverse Parties of Notice of Removal is being

13    contemporaneously filed in Case No. A-20-818573-C in the Eighth Judicial District Court, in

14    and for the County of Clark, Nevada.

15            21.      Pursuant to the provisions of U.S.C. section 1446, Defendant attach herewith and

16    incorporate herein by reference, copies of the following documents from the Clark County

17    District Court file and/or documents served by and upon the Defendant in this action:

18            (a) Plaintiff’s Complaint (a true and correct copy of which is attached hereto as

19                  Exhibit 1);

20            (b) Home Depot’s Answer to Plaintiff’s Complaint (a true and correct copy of

21                  which is attached hereto as Exhibit 2);

22            (c) Plaintiff’s Petition for Exemption from Arbitration; and

23            (d) Declaration of Lynn Rivera (a true and correct copy of which is attached hereto as

24                  Exhibit 3).

25                            NOTICE TO PLAINTIFF AND STATE COURT

26            22.      Immediately following the filing of this notice of removal of action, written

27    notice of this filing will be served on Plaintiff and will be filed with the Clerk of the

28    Eighth Judicial District Court in and for the County of Clark, State of Nevada in
                                                5
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                    Case No.
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 6 of 59



 1    accordance with 28 U.S.C. Section 1446(d).

 2                                         DEMAND FOR JURY TRIAL

 3              23.          Defendant demands a jury trial of twelve jurors pursuant to FRCP 48.

 4                                                      PRAYER

 5              WHEREFORE, Defendant prays that the above-entitled action, currently pending in the

 6    Eighth Judicial District Court of the State of Nevada, in and for the County of Clark, be removed

 7    to the United States District Court for the District of Nevada, and that this action proceed in this

 8    Court as an action properly removed thereto pursuant to 28 U.S.C. section 1441, et seq.

 9    DATED: December 3, 2020                              BURNHAM BROWN
10

11                                                      By _/s/ Lynn V. Rivera_________
                                                           LYNN V. RIVERA, ESQ.
12                                                         NEVADA BAR NO. 6797
                                                           200 S. Virginia Street, 8th Floor
13                                                         Reno, Nevada 89501
                                                           Attorneys for Defendant
14                                                         HOME DEPOT U.S.A., INC.
15

16
      4810-7189-2690, v. 1
17

18

19
20

21

22

23

24

25

26

27

28
                                                6
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                       Case No.
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 7 of 59


                                         CERTIFICATE OF SERVICE
 1

 2                           William J. Pasiecznik v. Home Depot U.S.A., Inc., et al.
                                 United States District Court, Nevada, Case No.
 3
               Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on
 4
      this date, I caused the foregoing:
 5
               DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL
 6             AND DEMAND FOR JURY TRIAL

 7
      to be served on all parties to this action by:
 8
                    BY E-FILING (USDC, District Court, District of Nevada): I caused such
 9                  document(s) to be sent electronically to the court; electronic filing constitutes
                    service upon the parties who have consented to electronic service.
10
            Siria L. Gutierrez, Esq.                             Attorneys for Plaintiff
11          BIGHORN LAW                                          WILLIAM J. PASIECZNIK
            2225 E. Flamingo Road
12          Building 2, Suite 300
            Las Vegas, NV 89119
13
            Email: siria@bighornlaw.com
14

15         DATED: December 4, 2020
                                                       /s/ Peggy Ortega
16                                                     An employee of BURNHAM BROWN
17
      4810-7189-2690, v. 1
18

19
20

21

22

23

24

25

26

27

28
                                                7
       DEF HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND                     Case No.
       DEMAND FOR A JURY TRIAL
               Case 2:20-cv-02202-RFB-BNW  Document
                                        8/18/2020       1 Filed 12/07/20 Page 8 of 59
                                                  1:52 PM


         SUMMONS
     1   SIRIA L. GUTIERREZ, ,ESQ.
         Nevada Bar No. 11981
     2
         BIGHORN LAW
     3   2225 E. Flamingo Road
         Building 2, Suite 300
     4   Las Vegas, Nevada 89119
         Phone: (702) 333-1111
     5   Email: Siria@BighomLaw.com
         Attorneys for Plaintiff
     6
     7                                            DISTRICT COURT

     8                                       CLARK COUNTY, NEVADA
i    9   WILLIAM J. PASIECZNIK,
    10
                                Plaintiff,
~   11   V.                                                   CASE NO: A-20-818573-C

    12 ~OME DEPOT~®                  a Foreign      DEPT. NO: 22
       Corporation aut rized to conduct business in
    13 Nevada; DOE PROPERTY OWNER; ROE
    14 PROPERTY OWNER; DOE PROPERTY                 SUMMONS
       MANAGER; ROE PROPERTY
    15 MANAGEMENT COMPANY; DOE
       SECURITY EMPLOYEE; ROE SECURITY
    16 COMPANY; DOES I through X; and ROE
       CORPORATIONS, XI through XX, inclusive,
    17 j ointly and severally,
    18
                               Defendants.
    19
                NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
    20 WITHOUT YOU BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE
       INFORMATION BELOW.
    21
    22   TO THE DEFENDANT. A Civil Complaint has been filed by the plaintiff(s) against you for the
         set forth in the Complaint.
    23
                                             HOME. DEPOT U.S.A., INC.
    24
                1.       If you intend to defend this lawsuit, within 20 days after this Summons is served on you
    25
         exclusive of the date of service, you must do the following:
    26
    27                  a.     File with the Clerk of this Court, whose address is shown below, a fonnal
                               written response to the Coinplaint in accordance with the rules of the Court.
    28
                 Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 9 of 59

                        b.      Serve a copy of your response upon the attorney whose name and address is
     1                          shown below.
     2
                 2.     Unless you respond, your default will be entered upon application of the plaintiff(s)
     3
         and this Court may enter a judgment against you for the relief demanded in the Coinplaint, which
     4
         could result in the taking of money or property or other relief requested in the Complaint
     5
                 3.     If you intend to seek the advice of an attorney in this matter, you should do so promptly
     6
         so that your response may be filed on time.
     7
         Issued at the direction of:
     8
~
     9                                                          STEVEN:iJ: GR!E
               BIGHORN LAW                                       CLEI?.'                 T
    10

    11   By:       /s/Siria L. Gutierrez                      By;     T~~.~' .~~:~~' .       JP/20/2020

    12         SIRIA L. GUTIERREZ, ESQ.                                      .. ;..       5a-Mae    Chapman
               Nevada Bar No.: 11981                                County Cozii-thquse `
    13         2225 E. Flainingo Road                               200 Lewis Avenue
               Building 2, Suite 300                                Las Vegas, Nevada 89101
    14         Las Vegas, Nevada 89119
               Attorneys for Plaintiff
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
            Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 10 of 59
                                                                                     Electronically Filed
                                                                                     7/24/2020 5:26 PM
                                                                                     Steven D. Grierson
                                                                                     CLERK OF THE CO

                                                                                        7~, #''
                                                                                     04~0
       COMP
 1
       SIRIA L. GUTIERREZ, ,ESQ.
 2     Vevada Bar No. 11981                                                       CAS E N O: A-20-818       3-C
       BIGHORN LAW                                                                           Departm        t 22
 3     716 S. Jones Blvd.
       "as Vegas, Nevada 89107
 4     ?hone: (702) 333-1111
       3mai1: Siria cnr
                     e,BighornLaw.com
 5
       4ttorneys for Plaintiff
 6
                                               DISTRICT COURT
 7
                                           CLARK COUNTY, NEVADA
 8
       JVILLIAM J. PASIECZNIK,
 9
                              Plaintiff,
10
                                                             CASE NO:
11
       HOME DEPOT U.S.A., INC. a Foreign                    DEPT. NO:
12     Corporation authorized to conduct business in
13     Nevada; DOE PROPERTY OWNER; ROE
       PROPERTY OWNER; DOE PROPERTY
14     MANAGER; ROE PROPERTY
       MANAGEMENT COMPANY; DOE
15     SECURITY EMPLOYEE; ROE SECURITY
       COMPANY; DOES I through X; and ROE
16     CORPORATIONS, XI through XX, inclusive,
17     jointly and severally,

18                            Defendants.

19

20                                                COMPLAINT
21            COMES NOW Plaintiff WILLIAM J. PASIECZNIK, by and through his counsel, SIRIA L.
22
       GUTIERREZ, ESQ., with the Law Offices of BIGHORN LAW, and for his cause of action against
23
       the Defendants, and each of them, alleges as follows:
24
       I.     That Plaintiff WILLIAM J. PASIECZNIK (hereinafter referred to as "WILLIAM") was at all
25

26            times relevant to this action a resident of Clark County, Nevada.

27                                                   Page 1 of 12 '

28 I

                                            Case Number: A-20-818573-C
            Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 11 of 59




       2.     Upon information and belief, that at all times relevant to this action, the Defendant HOME
 1

 2            DEPOT U.S.A., INC., (hereinafter referred to as "DEFENDANT HOME DEPOT") is

 3            authorized to conduct business in the State of Nevada.

 4     3.     Upon information and belief, that at all times relevant to this action, the Defendants DOE
 5
              PROPERTY OWNER, DOE PROPERTY MANAGER, DOE SECURITY EMPLOYEE and
 6
              DOES I through X were residents of Clark County, Nevada.
 7
       4.     Upon information and belief, that at all times relevant to this action, the Defendants ROE
 8
              PROPERTY OWNER, ROE PROPERTY MANAGEMENT COMPANY, ROE SECURITY
 9

10            COMPANY, and ROE CORPORATIONS XI through XX were companies authorized to

11            conduct business in the State of Nevada.

12     5.     Upon information and belief, DEFENDANT HOME DEPOT and/or DEFENDANT DOE
13
              PROPERTY OWNER and/or DEFENDANT ROE PROPERTY OWNER is the owner of the
14
              property known as HOME DEPOT located at 1030 W. Sunset Road, Henderson, Nevada 89014
15
              ("The Premises" and/or "Defendants' Premises").
16
       6.     Upon information and belief, DEFENDANT HOME DEPOT and/or DEFENDANT DOE
17

18            PROPERTY MANAGER and/or ROE PROPERTY MANAGEMENT COMPANY is the

19            contracted property management company for The Premises.
20     7.     Upon information and belief DEFENDANT HOME DEPOT and/or DEFENDANT PHIL
21
              and/or DEFENDANT DOE PROPERTY OWNER and/or DEFENDANT ROE PROPERTY I
22
              OWNER and/or DEFENDANT DOE PROPERTY MANAGER and/or ROE PROPERTY I
23
              MANAGEMENT COMPANY and or DEFENDANT DOE SECURITY EMPLOYEE and/or I
24

25            ROE SECURITY COMPANY is the appropriate party responsible for the security and I

26

27                                                   Page 2 of 12

28 I
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 12 of 59




               maintenance and safe-keeping of the security devises and equipment located at or near, and for
 1

 2             the security of The Premises

 3     8.      Upon information and belief DEFENDANT HOME DEPOT and/or DEFENDANT PHIL and/or

 4             DEFENDANT DOE PROPERTY OWNER and/or DEFENDANT ROE PROPERTY OWNER
 5
               and/or DEFENDANT DOE PROPERTY MANAGER and/or ROE PROPERTY
 6
               MANAGEMENT COMPANY and or DEFENDANT DOE SECURITY EMPLOYEE and/or
 7
               ROE SECURITY COMPANY is the appropriate party responsible for the security and safe-
 8
               keeping of The Premises
 9
10     9.      That the true names and capacities, whether individual, corporate, partnership, associate or

11             otherwise, of Defendants, DEFENDANT DOE PROPERTY OWNER and/or DEFENDANT
12             ROE PROPERTY OWNER and/or DEFENDANT DOE PROPERTY MANAGER and/or ROE
13
               PROPERTY MANAGEMENT COMPANY and or DEFENDANT DOE SECURITY
14
               EMPLOYEE and/or ROE SECURITY COMPANY and/or DOES I through X and/or ROE
15
               COMPANIES IX through XX, are unknown to PLAINTIFF, who therefore sues said
16
               Defendants by such fictitious names accordingly.
17

18     10.     PLAINTIFF WILLIAM is informed, and believes, and thereon alleges that each of the

19 I           Defendants designated herein as DEFENDANT DOE PROPERTY OWNER and/or
20             DEFENDANT ROE PROPERTY OWNER and/or DEFENDANT DOE PROPERTY I
21
               MANAGER and/or ROE PROPERTY MANAGEMENT COMPANY and/or or DEFENDANT I
22
               DOE SECURITY EMPLOYEE and/or ROE SECURITY COMPANY and/or DOES I through I
23
               X and/or ROE COMPANIES IX through XX are responsible in some manner for failing to I
24

25             keep The Premises safe, secure and free of dangers, thereby contributing to the events and

26             happenings referred to herein and caused damages proximately to PLAINTIFF WILLIAM as

27                                                   Page 3 of 12

28 i
                Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 13 of 59




                  herein alleged, and that PLAINTIFF will ask leave of this Court to amend this Complaint to
 1

 2                insert the true names and capacities of said Defendants, when the same have been ascertained,

 3                and to join such defendants in this action.

 4                                               FIRST CAUSE OF ACTION
                                               (Negligence as to All Defendants)
 5
 6        11.     PLAINTIFF WILLIAM incorporates by this reference all of the allegations of paragraphs 1

 7                through 12, hereinabove, as though completely set forth herein.

 8        12.     That upon information and belief, at all times relevant to this action, DEFENDANT HOME
 9
                  DEPOT and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER and each of the
10
                  Defendants, were the owners or lessees and occupied, operated, maintained and controlled The
11
                  Premises located at 1030 W. Sunset Road, Henderson, Nevada 89014 ("The Premises" and/or
12
                  "Defendants' Premises")
13

14        13.     That on July 25, 2018, at all times relevant to this action, DEFENDANT HOME DEPOT and/or

15                ROE PROPERTY OWNER and/or DOE PROPERTY OWNER and each of the Defendants,
16                maintained and directed their asset protection employees to protect merchandise over customer I
17   I'
                  safety.
18
          14.     That due to DEFENDANT HOME DEPOT's direction and instruction to asset protection, the
19
                  asset protection associate on duty felt emboldened to attack and physically injure PLAINTIFF
20

21                WILLIAM causing him severe bodily harm.

22        15.     That on or about the JULY 25, 2018, and for some time prior thereto, DEFENDANT HOME

23                DEPOT and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER, and each of the
24                Defendants (by and through their authorized agents, servants, and ernployees, acting within the
25
                  course and scope of their employment), negligently and carelessly owned, maintained, operated,
26

27                                                       Page 4 of 12

28
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 14 of 59




               occupied, secured, and controlled The Premises and did cause and/or allow the premises to be
 1

 2             unsafely kept in such a manner to cause harm to Plaintiff.

 3     16.     That on or about the JULY 25, 2018, and for some time prior thereto, DEFENDANT HOME

 4             DEPOT and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER and/or DOE
 5
               PROPERTY MANAGER and/or ROE PROPERTY MANAGEMENT COMPANY and/or '
 6
               DOE SECURITY EMPLOYEE and/or ROE SECURITY COMPANY and/or ROE I
 7I
               CORPORATIONS, and each of the Defendants (by and through their authorized agents,
 8
               servants, and employees, acting within the course and scope of their employment), negligently
 9

10             and carelessly maintained, operated, occupied, and controlled The Premises in that they failed to

11             adequately safely and properly secure The Premises and/or properly maintain and utilize the

12             safety devices and measures established on or at The Premises.
13
       17.     That the recklessness, carelessness and/or negligence of DEFENDANT HOME DEPOT and/or
14
               DEFENDANT PHIL and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER
15
               and/or DOE PROPERTY MANAGER and/or ROE PROPERTY MANAGEMENT I
16
               COMPANY and/or DOE SECURITY EMPLOYEE and/or ROE SECURITY COMPANY I
17

18             and/or ROE CORPORATIONS, and each of the Defendants, in breaching a duty owed to

19             PLAINTIFF WILLIAM, which directly and proximately caused the injuries and damages to
20             PLAINTIFF WILLIAM, consisting in and of, but not limited to, the following acts:
21
               (a) Failure to provide a safe premise for PLAINTIFF WILLIAM;
22
               (b) Failure to warn PLAINTIFF WILLIAM, of the dangerous condition then and there existing
23
               in said premise;
24

25             (d) Failure to enforce security and safety measures designed, implemented, and held out to the

26             employees of Defendants' Premises;

27                                                    Page 5 of 12

28 1
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 15 of 59




                (e) Failure to timely notify the police department when Defendants knew, or should have
 1

 2             known, that PLAINTIFF's safety, security, and well-being were being threatened and when

 3             PLAINTIFF was being attacked; and

 4              (f) Defendants, and all of them, had, or should have had, knowledge or notice of the dangerous
 5
               and threatening situation impacting Plaintiff.
 6
       18.     That on or about NLY 25, 2018 and for some time prior thereto, PLAINTIFF WILLIAM
 7
               while a lawful invitee on Defendants' Premises when Defendant PHIL and/or an employee
 8
               attacked PLAINTIFF causing him severe bodily injuries.
 9

10     19.     That, upon information and belief, on or about JULY 25, 2018, Defendants maliciously,

11             recklessly, intentionally, deliberately, willfully and/or with a conscious disregard for the rights
12             and/or safety of PLAINTIFF, and others, disregarded the requests and pleas of PLAINTIFF
13
               and allowed an employee to cause severe injuries to Plaintiff.
14
       20.     That, upon information and belief, on or about JULY 25, 2018, the unauthorized, unwanted,
15
               and reckless asset protection employee was allowed to access and work on the Premises with
16

17             DEFENDANT HOME DEPOT ratifying his actions.

18     21.     That on or about JULY 25, 2018, PLAINTIFF WILLIAM, while lawfully upon The Premises,

19             and as a direct and proximate result of the recklessness, negligence and carelessness of
20             Defendants, and each of them, was caused to suffer the injuries and damages hereinafter set forth
21
               when he was viciously attacked by DEFENDANT HOME DEPOT's employee at its directive I
22
               to protect merchandise over customers.
23
       22.     Customer safety is more important than merchandise.
24

25     23.     That Defendants, had a duty to ensure and protect the safety and security of all visitors at the

26             property, and more particularly that of PLAINTIFF.

27                                                      Page6of12

28 ~
              Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 16 of 59




       124.     That, upon information and belief, Defendants intentionally, maliciously, willfully, deliberately,
 1

 2              and with a conscious disregard for the rights and/or safety of others, disregarded the safety of

 3              others, and more particularly that of PLAINTIFF, in disregarding and failing to address the safety

 4              concerns and putting merchandise over the safety of customers, DEFENDANTS breached their
 5
                duty of care to Plaintiff.
 6
       125.     By reason of the premises and as a direct and proximate result of the aforesaid recklessness,
 7
                negligence and carelessness of Defendants, and each of the Defendants, PLAINTIFF WILLIAM
 8
                was otherwise injured in and about his face, head, neck, back, legs, knees and caused to suffer
 9

10              great pain of body and mind, all or some of the same of which are chronic conditions, which may

11              result in permanent disability and are disabling, all to which PLAINTIFF WILLIAM is entitled

12              to recover damages in an amount in excess of $15,000.00.
13
       126.     By reason of the premises, and as a direct and proximate result of the aforesaid recklessness,
14
                negligence and carelessness of Defendants, and each of the Defendants, PLAINTIFF WILLIAM,
15
                has been caused to incur medical expenses, and will in the future be caused to expend monies
16
                for medical expenses and additional monies for miscellaneous expenses incidental thereto, in a i
17

18 '            sum presently unascertainable. PLAINTIFF WILLIAM may pray leave of Court to insert the I

19 I            total amount of the medical and miscellaneous expenses when the same have been fully I
20              determined at the time of the trial for this action.

21 27.          Had Defendants properly secured, monitored, maintained and controlled The Premises,
22
                PLAINTIFF would not have been needlessly attacked and caused to suffer the severe and
23
                extensive mental and physical injuries he has had to endure.
24

25     28.      The conduct of Defendants, and each of the Defendants, as herein alleged, was willful,

26              intentional, oppressive, malicious, and done in a wanton and reckless disregard of I

27                                                        Page 7 of 12

28
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 17 of 59




               PLAINTIFF's rights and thereby warrant the imposition of punitive damages in excess of
 1

 2             $15,000.00.

 3     29.     Prior to the injuries complained of herein, PLAINTIFF WILLIAM, was an able bodied

 4             individual, capable of engaging in all activities for which he was otherwise suited. By reason of
 5
               the condition of the premises described herein, and as a direct and proximate result of the
 6
               negligence of the said Defendants, and each of them, PLAINTIFF WILLIAM was caused to be
 7
               disabled and was limited and restricted in PLAINTIFF WILLIAM's occupations and activities,
 8
               which caused PLAINTIFF WILLIAM loss of wages in a presently unascertainable amount, the
 9

10             allegations of which Plaintiff may pray leave of Court to insert herein when the same shall be

11             fully detennined.

12     30.     That Defendants' actions are sufficient to warrant the imposition of punitive dainages as and I
13
               against each and every Defendant, to punish them for the actual harm inflicted.
14
       31.     PLAINTIFF WILLIAM has been required to retain BIGHORN LAW to prosecute this action,
15
               and is entitled to recover a reasonable attorneys' fee, his litigation costs, and prejudgment
16

17             interest.

18                                      SECOND CAUSE OF ACTION
                (Respondeat Superior, Negligent Hiring, Training, Supervision, and Retention)
19
       32.     PLAINTIFF WILLIAM incorporates by this reference all of the allegations of paragraphs 1
20

21             through 30, hereinabove, as though completely set forth herein.

22 33. DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or DEFENDANT

23             ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT COMPANY and/or I
24             ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each of the Defendants, had I
25

26

27                                                    Page 8 of 12

28 1
                 Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 18 of 59




                   a duty to properly hire, train, and supervise all employees to ensure that The Premises was kept,
     1

     2             maintained, secured, controlled, and remained in a reasonably safe condition.

     3     34. That at all times pertinent hereto, DEFENDANT HOME DEPOT and/or DEFENDANT DOE

     4             OWNER and/or DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY
     5
                   MANAGEMENT COMPANY and/or ROE SECURITY COMPANY and/or ROE
     6
~                  CORPORATIONS, and each of the Defendants, breached its above-referenced duties by
     7
                   failing to properly hire, train and/or supervise Defendants, DOE PROPERTY MANAGER,
     8
                   DOE SECURITY EMPLOYEE and/or DOES I through X, in each of his/her duties and
     9

    10             actions as property managers, maintenance worker, security guard/employee, and/or

    11             employees for DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or

    12             DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT
    13
                   COMPANY and/or ROE SECURITY COMPANY and/or DOE and/or ROE CORPORATIONS I
    14 I
                   and each of the Defendants.
    15
           35.     In addition, as the employer of Defendants DOE PROPERTY MANAGER, and/or DOES I
    16
    17             through X is/are vicariously liable for all damage caused by DOE PROPERTY MANAGER,

    18             and/or DOES I through X, as Defendants, DOE PROPERTY MANAGER, and/or DOES I

    19             through X was/were acting within the course and scope of each of his/her employment with
    20             DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or DEFENDANT
    21
                   ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT COMPANY and/or I
    22
                   ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each of the Defendants, at I
    23
                   the time of the events described herein.
    24
    25 136. That DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or I
    26            DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT I

    27                                                    Page 9 of 12

    28 1
                  Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 19 of 59




                    COMPANY and/or ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each
      1

      2             of the Defendants, owes a non-delegable duty to use reasonable care in the proper training,

      3             hiring, and supervision and retention of its employees.

      4     37.     That DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or
      5
                    DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT
      6
                    COMPANY and/or ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each
!I    7
 I
                    of the Defendants, knew or should have known of the dangerous and possibly deadly
      8
                    consequences of its employees failing to follow and enforce proper security procedures for
      9

     10             the safety and security of The Premises and the residents and guests of the same.

     11     38.     That DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or

     12             DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT I
     13
                    COMPANY and/or ROE MAINTENANCE COMPANY and/or ROE SECURITY COMPANY I
     14
                    and/or ROE CORPORATIONS, and each of the Defendants, had the non-delegable duty to I
     15
                    properly train, to adequately supervise and to command its employees, to keep the Premises
     16
                    safe and secured and to prevent danger and harm to the residents and guests of The Premises
     17
     18     39.     As a direct and proximate result of the aforesaid recklessness, negligence and carelessness of

     19             the above-referenced Defendants, and each of them, PLAINTIFF WILLIAM suffered
     20             physical and mental injury and was otherwise caused to suffer great pain of body and mind,
     21
                    and all or some of the same is chronic and may be permanent and disabling, all to his damage
     22
                    in an amount in excess of $15,000.00.
     23
            40.     As a direct and proximate result of the aforesaid negligence and carelessness of Defendants,
     24

     25             and each of the Defendants, PLAINTIFF WILLIAM has been caused to expend monies for

     26             medical and miscellaneous expenses, and will in the future be caused to expend additional I

     27                                                     Page 10 of 12

     28 1
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 20 of 59




               monies for medical expenses and miscellaneous expenses incidental thereto, in a sum not yet
 1'

 2             presently ascertainable, and leave of Court may be requested to include said additional

 3             damages when the same have been fully deterinined.

 4     41.     The conduct of Defendants, and each of the Defendants, as herein alleged, was willful,
 5
               intentional, oppressive, malicious, and done in a wanton and reckless disregard of
 6
               PLAINTIFF's rights and thereby warrant the imposition of punitive damages in excess of
 7
               $15,000.00.
 8
       42.     Prior to the injuries complained of herein, PLAINTIFF WILLIAM, was an able bodied
 9

10             individual, capable of engaging in all activities for which she was otherwise suited. By reason

11             of the condition of the premises described herein, and as a direct and proximate result of the

12             negligence of the said Defendants, and each of them, PLAINTIFF WILLIAM was caused to be
13
               disabled and was limited and restricted in PLAINTIFF WILLIAM's occupations and activities,
14
               which caused PLAINTIFF WILLIAM loss of wages in a presently unascertainable amount, the
15
               allegations of which Plaintiff may pray leave of Court to insert herein when the same shall be ~
16
               fully determined.
17

18     43.     PLAINTIFF WILLIAM has been required to retain BIGHORN LAW to prosecute this action,

19             and is entitled to recover a reasonable attorney's fee, his litigation costs, and prejudgment
20             interest.
21
                                            PRAYER FOR RELIEF:
22
               WHEREFORE, Plaintiff WILLIAM PASIECZNIK prays for judgment against the
23
       I Defendants, and each of the Defendants, as follows:
24

25             1. General and compensatory damages for in an amount in excess of $15,000.00;

26

27                                                   Page 11 of 12

28 1
            Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 21 of 59




               2. Special damages for said Plaintiff's medical and miscellaneous expenses as of this date,
 1

 2      plus future medical expenses and the miscellaneous expenses incidental thereto in a presently

 3      unascertainable amount;

 4             3. Special damages for lost wages in a presently unascertainable amount, and/or diminution
 5
        of the earning capacity of said Plaintiff, plus possible future loss of earnings and/or diminution of
 6
        said Plaintiff's earning capacity in a presently unascertainable amount;
 7
               4. For punitive damages in excess of $15,000.00;
 81
               5. Costs of this suit;
 9I

10             6. Attorney's fees; and

11 I'          7. For such other and further relief as to the Court may seem just and proper in the
12      premises.
13
               DATED this 24th day of July, 2020.
14
                                                              BIGHORN LAW
15

16                                                           By: /s/ Siria L. Gutierrez
                                                             SIRIA L. GUTIERREZ, ESQ.
17
                                                             Nevada Bar No.: 1981
18                                                           716 S. Jones Blvd.
                                                             Las Vegas, Nevada 89107
19                                                           Attorneys for Plaintiff
20

21

22

23

24

25

26

27                                                   Page 12 of 12

28 1
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 22 of 59
                                                                                       Electronically Filed
                                                                                       7/24/2020 5:26 PM
                                                                                       Steven D. Grierson
       IAFD                                                                            CLERJF OF THE CO
 1     SIRIA L. GUTIERREZ, ,ESQ.
                                                                                                       ,r
       Nevada Bar No. 11981
 2
       BIGHORN LAW
 3     2225 E. Flamingo Road
       Building 2, Suite 300
 4
                                                                                 CASE NO: A-20-8185~3-C
       Las Vegas, Nevada 89119
       Phone: (702) 333-1111                                                              Del,artme t 22
 5     Email: Siria@BighornLaw.com
       Attorneys for Plaintiff
 6

 7                                               DISTRICT COURT

 8                                          CLARK COUNTY, NEVADA
 9     WILLIAM J. PASIECZNIK,
10
                               Plaintiff,
11     V.                                                     CASE NO:

12     HOME DEPOT U.S.A., INC. a Foreign                      DEPT. NO:
       Corporation authorized to conduct business in
13     Nevada; DOE PROPERTY OWNER; ROE
14     PROPERTY OWNER; DOE PROPERTY                           INITIAL APPEARANCE FEE
       MANAGER; ROE PROPERTY                                  DISCLOSURE
15     MANAGEMENT COMPANY; DOE
       SECURITY EMPLOYEE; ROE SECURITY
16     COMPANY; DOES I through X; and ROE
       CORPORATIONS, XI through XX, inclusive,
17   I jointly and severally,

18 I
                               Defendants.
19
               Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
20
       parties appearing in the above-entitled action as indicated below:
21

22     ///

23

24

25

26

27

28




                                              Case Number: A-20-818573;C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 23 of 59


       WILLIAM J. PASIECZNIK                                          $270.00
 1
       TOTAL REMITTED:                                                $270.00
 2
       DATED this 241h day of July, 2020.
 3

 4                                          BIGHORN LAW

 5

 6                                          By:_/s/ Siria L. Gutierrez
                                            SIRIA L. GUTIERREZ, ESQ.
 7
                                            Nevada Bar No. 1981
 8                                          2225 E. Flamingo Road
                                            Building 2, Suite 300
 9                                          Las Vegas, Nevada 89119
                                            Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 24 of 59



 1    LYNN V. RIVERA, ESQ.
      NEVADA BAR NO. 6797
 2    BURNHAM BROWN
      A Professional Law Corporation
 3    200 S. Virginia Street, 8th Floor
      Reno, Nevada 89501
 4    ---
      Telephone:     (775) 398-3065
 5    Facsimile:     (877) 648-5288
      Email:         lrivera@burnhambrown.com
 6
      Attorneys for Defendant
 7    HOME DEPOT U.S.A., INC.
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12    WILLIAM J. PASIECZNIK,                                Case No.

13                   Plaintiff,
                                                            DECLARATION OF LYNN RIVERA IN
14    v.                                                    SUPPORT OF DEFENDANT
                                                            HOME DEPOT U.S.A., INC.’S
15    HOME DEPOT U.S.A., INC.; a foreign                    PETITION FOR REMOVAL AND
      Corporation authorized to conduct business in         DEMAND FOR A JURY TRIAL
16    Nevada; DOE PROPERTY OWNER; ROE
      PROPERTY OWNER; DOE PROPERTY
17    MANAGER; ROE PROPERTY
      MANAGEMENT COMPANY; DOE
18    SECURITY EMPLOYEE; ROE SECURITY
      COMPANY; DOES I through X; and ROE
19    CORPORATIONS, XI through XX,
      inclusive, jointly and severally,
20
                     Defendants.
21

22           I, Lynn Rivera, declare:

23            1.      I am an attorney licensed to practice in the State of Nevada and admitted to

24     practice before the United States District Court for the District of Nevada. I am a Partner at

25     the law firm of Burnham Brown, PLC, counsel for Defendant HOME DEPOT U.S.A.,

26     INC., in this action. The following is based on my personal knowledge and, if called as a

27     witness, I would testify competently thereto.

28            2.      Plaintiff WILLIAM J. PASIECZNIK filed the complaint naming Home
                                                1
       DECL. OF LYNN RIVERA IN SUPPORT OF DEFENDANT                            Case No
       HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 25 of 59



 1     Depot as a Defendant on July 24, 2020.

 2            3.      Plaintiff’s complaint was filed in the Eighth Judicial District Court in Clark

 3     County, Nevada. A true and correct copy of Plaintiff’s complaint is attached hereto as

 4     Exhibit A.

 5            4.      Defendant Home Depot was served with Plaintiff’s summons and complaint

 6     on August 24, 2020.

 7            5.      Home Depot filed a timely Motion to Dismiss the punitive damages claim on

 8     September 16, 2020. After conducting a hearing on October 20, 2020, the district court denied

 9     the motion.

10           6.      Thereafter, on October 27, 2020, Home Depot filed a timely answer to the

11     Plaintiff’s complaint in Clark County District Court. See Exhibit B

12           7.      Plaintiff alleges in the Complaint that he is a resident of Clark County, Nevada.

13     See Exhibit A, ¶ 1.

14           8.      In his complaint, Plaintiff alleges two cause of action against Home Depot

15    for negligence and negligent hiring. See Rivera Dec., ¶ 10, Exhibit A, ¶¶11-32.

16           9.      Specifically, Plaintiff alleges that on July 25, 2018, while inside the Subject

17    Premises at the Home Depot store located in Henderson, Nevada, Plaintiff was intentionally

18    and maliciously attacked by a loss prevention associate of the Home Depot, injuring his

19    face, head, back legs, and knees. See Exhibit A, ¶¶13-26.

20           10.     In the Complaint, Plaintiff alleges that Defendant Home Depot is authorized to

21    conduct business in Nevada. Home Depot is, in fact, a foreign corporation duly licensed to

22    conduct business in the State of Nevada. See Exhibit A, ¶ 2.

23           11.     Defendant Home Depot is a citizen of the state of Georgia. Home Depot’s

24    associates, sales, production activities, income, and purchases are spread across multiple

25    states and no one state substantially predominates. Home Depot is incorporated under the

26    laws of the State of Delaware with its corporate headquarters and principal place of business

27    located in Atlanta, Georgia. Home Depot’s executive officers and senior managers were

28
                                                2
       DECL. OF LYNN RIVERA IN SUPPORT OF DEFENDANT                            Case No
       HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 26 of 59



 1    and are located at Home Depot’s corporate headquarters in Atlanta, Georgia.

 2              12.          At all times material hereto, Home Depot’s managerial and policymaking

 3    functions, including, but not limited to, finance, marketing, merchandising, legal,

 4    technology services, store operations, human resources, and property development, were

 5    and are performed at and promulgated from Home Depot’s corporate headquarters located

 6    in Atlanta, Georgia.

 7              13.          On November 11, 2020, Plaintiff filed a Petition for Exemption from

 8    Arbitration alleging $223,787.50 in medical damages. Prior to the receipt of this Petition,

 9    Home Depot was unable to determine that the amount in controversy in this case exceeded

10    $75,000. See Exhibit C.

11              14.          The filing of the Petition for Exemption from Arbitration placed Home Depot

12    on notice on November 11, 2020, that the amount in controversy in this lawsuit exceeded

13    $75,000.

14              I declare under penalty of perjury under the laws of the State of Nevada and the

15    United States of America that the foregoing is true and correct and that this declaration

16    was executed on December 3, 2020 at Reno, Nevada.

17

18                                                      By _/s/ Lynn V. Rivera _______
                                                           LYNN V. RIVERA
19
20
      4818-5780-1170, v. 1
21

22

23

24

25

26

27

28
                                                3
       DECL. OF LYNN RIVERA IN SUPPORT OF DEFENDANT                                Case No
       HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND
       DEMAND FOR A JURY TRIAL
Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 27 of 59




            EXHIBIT A
            Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 28 of 59
                                                                                     Electronically Filed
                                                                                     7/24/2020 5:26 PM
                                                                                     Steven D. Grierson
                                                                                     CLERK OF THE CO

                                                                                        7~, #''
                                                                                     04~0
       COMP
 1
       SIRIA L. GUTIERREZ, ,ESQ.
 2     Vevada Bar No. 11981                                                       CAS E N O: A-20-818       3-C
       BIGHORN LAW                                                                           Departm        t 22
 3     716 S. Jones Blvd.
       "as Vegas, Nevada 89107
 4     ?hone: (702) 333-1111
       3mai1: Siria cnr
                     e,BighornLaw.com
 5
       4ttorneys for Plaintiff
 6
                                               DISTRICT COURT
 7
                                           CLARK COUNTY, NEVADA
 8
       JVILLIAM J. PASIECZNIK,
 9
                              Plaintiff,
10
                                                             CASE NO:
11
       HOME DEPOT U.S.A., INC. a Foreign                    DEPT. NO:
12     Corporation authorized to conduct business in
13     Nevada; DOE PROPERTY OWNER; ROE
       PROPERTY OWNER; DOE PROPERTY
14     MANAGER; ROE PROPERTY
       MANAGEMENT COMPANY; DOE
15     SECURITY EMPLOYEE; ROE SECURITY
       COMPANY; DOES I through X; and ROE
16     CORPORATIONS, XI through XX, inclusive,
17     jointly and severally,

18                            Defendants.

19

20                                                COMPLAINT
21            COMES NOW Plaintiff WILLIAM J. PASIECZNIK, by and through his counsel, SIRIA L.
22
       GUTIERREZ, ESQ., with the Law Offices of BIGHORN LAW, and for his cause of action against
23
       the Defendants, and each of them, alleges as follows:
24
       I.     That Plaintiff WILLIAM J. PASIECZNIK (hereinafter referred to as "WILLIAM") was at all
25

26            times relevant to this action a resident of Clark County, Nevada.

27                                                   Page 1 of 12 '

28 I

                                            Case Number: A-20-818573-C
            Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 29 of 59




       2.     Upon information and belief, that at all times relevant to this action, the Defendant HOME
 1

 2            DEPOT U.S.A., INC., (hereinafter referred to as "DEFENDANT HOME DEPOT") is

 3            authorized to conduct business in the State of Nevada.

 4     3.     Upon information and belief, that at all times relevant to this action, the Defendants DOE
 5
              PROPERTY OWNER, DOE PROPERTY MANAGER, DOE SECURITY EMPLOYEE and
 6
              DOES I through X were residents of Clark County, Nevada.
 7
       4.     Upon information and belief, that at all times relevant to this action, the Defendants ROE
 8
              PROPERTY OWNER, ROE PROPERTY MANAGEMENT COMPANY, ROE SECURITY
 9

10            COMPANY, and ROE CORPORATIONS XI through XX were companies authorized to

11            conduct business in the State of Nevada.

12     5.     Upon information and belief, DEFENDANT HOME DEPOT and/or DEFENDANT DOE
13
              PROPERTY OWNER and/or DEFENDANT ROE PROPERTY OWNER is the owner of the
14
              property known as HOME DEPOT located at 1030 W. Sunset Road, Henderson, Nevada 89014
15
              ("The Premises" and/or "Defendants' Premises").
16
       6.     Upon information and belief, DEFENDANT HOME DEPOT and/or DEFENDANT DOE
17

18            PROPERTY MANAGER and/or ROE PROPERTY MANAGEMENT COMPANY is the

19            contracted property management company for The Premises.
20     7.     Upon information and belief DEFENDANT HOME DEPOT and/or DEFENDANT PHIL
21
              and/or DEFENDANT DOE PROPERTY OWNER and/or DEFENDANT ROE PROPERTY I
22
              OWNER and/or DEFENDANT DOE PROPERTY MANAGER and/or ROE PROPERTY I
23
              MANAGEMENT COMPANY and or DEFENDANT DOE SECURITY EMPLOYEE and/or I
24

25            ROE SECURITY COMPANY is the appropriate party responsible for the security and I

26

27                                                   Page 2 of 12

28 I
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 30 of 59




               maintenance and safe-keeping of the security devises and equipment located at or near, and for
 1

 2             the security of The Premises

 3     8.      Upon information and belief DEFENDANT HOME DEPOT and/or DEFENDANT PHIL and/or

 4             DEFENDANT DOE PROPERTY OWNER and/or DEFENDANT ROE PROPERTY OWNER
 5
               and/or DEFENDANT DOE PROPERTY MANAGER and/or ROE PROPERTY
 6
               MANAGEMENT COMPANY and or DEFENDANT DOE SECURITY EMPLOYEE and/or
 7
               ROE SECURITY COMPANY is the appropriate party responsible for the security and safe-
 8
               keeping of The Premises
 9
10     9.      That the true names and capacities, whether individual, corporate, partnership, associate or

11             otherwise, of Defendants, DEFENDANT DOE PROPERTY OWNER and/or DEFENDANT
12             ROE PROPERTY OWNER and/or DEFENDANT DOE PROPERTY MANAGER and/or ROE
13
               PROPERTY MANAGEMENT COMPANY and or DEFENDANT DOE SECURITY
14
               EMPLOYEE and/or ROE SECURITY COMPANY and/or DOES I through X and/or ROE
15
               COMPANIES IX through XX, are unknown to PLAINTIFF, who therefore sues said
16
               Defendants by such fictitious names accordingly.
17

18     10.     PLAINTIFF WILLIAM is informed, and believes, and thereon alleges that each of the

19 I           Defendants designated herein as DEFENDANT DOE PROPERTY OWNER and/or
20             DEFENDANT ROE PROPERTY OWNER and/or DEFENDANT DOE PROPERTY I
21
               MANAGER and/or ROE PROPERTY MANAGEMENT COMPANY and/or or DEFENDANT I
22
               DOE SECURITY EMPLOYEE and/or ROE SECURITY COMPANY and/or DOES I through I
23
               X and/or ROE COMPANIES IX through XX are responsible in some manner for failing to I
24

25             keep The Premises safe, secure and free of dangers, thereby contributing to the events and

26             happenings referred to herein and caused damages proximately to PLAINTIFF WILLIAM as

27                                                   Page 3 of 12

28 i
                Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 31 of 59




                  herein alleged, and that PLAINTIFF will ask leave of this Court to amend this Complaint to
 1

 2                insert the true names and capacities of said Defendants, when the same have been ascertained,

 3                and to join such defendants in this action.

 4                                               FIRST CAUSE OF ACTION
                                               (Negligence as to All Defendants)
 5
 6        11.     PLAINTIFF WILLIAM incorporates by this reference all of the allegations of paragraphs 1

 7                through 12, hereinabove, as though completely set forth herein.

 8        12.     That upon information and belief, at all times relevant to this action, DEFENDANT HOME
 9
                  DEPOT and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER and each of the
10
                  Defendants, were the owners or lessees and occupied, operated, maintained and controlled The
11
                  Premises located at 1030 W. Sunset Road, Henderson, Nevada 89014 ("The Premises" and/or
12
                  "Defendants' Premises")
13

14        13.     That on July 25, 2018, at all times relevant to this action, DEFENDANT HOME DEPOT and/or

15                ROE PROPERTY OWNER and/or DOE PROPERTY OWNER and each of the Defendants,
16                maintained and directed their asset protection employees to protect merchandise over customer I
17   I'
                  safety.
18
          14.     That due to DEFENDANT HOME DEPOT's direction and instruction to asset protection, the
19
                  asset protection associate on duty felt emboldened to attack and physically injure PLAINTIFF
20

21                WILLIAM causing him severe bodily harm.

22        15.     That on or about the JULY 25, 2018, and for some time prior thereto, DEFENDANT HOME

23                DEPOT and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER, and each of the
24                Defendants (by and through their authorized agents, servants, and ernployees, acting within the
25
                  course and scope of their employment), negligently and carelessly owned, maintained, operated,
26

27                                                       Page 4 of 12

28
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 32 of 59




               occupied, secured, and controlled The Premises and did cause and/or allow the premises to be
 1

 2             unsafely kept in such a manner to cause harm to Plaintiff.

 3     16.     That on or about the JULY 25, 2018, and for some time prior thereto, DEFENDANT HOME

 4             DEPOT and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER and/or DOE
 5
               PROPERTY MANAGER and/or ROE PROPERTY MANAGEMENT COMPANY and/or '
 6
               DOE SECURITY EMPLOYEE and/or ROE SECURITY COMPANY and/or ROE I
 7I
               CORPORATIONS, and each of the Defendants (by and through their authorized agents,
 8
               servants, and employees, acting within the course and scope of their employment), negligently
 9

10             and carelessly maintained, operated, occupied, and controlled The Premises in that they failed to

11             adequately safely and properly secure The Premises and/or properly maintain and utilize the

12             safety devices and measures established on or at The Premises.
13
       17.     That the recklessness, carelessness and/or negligence of DEFENDANT HOME DEPOT and/or
14
               DEFENDANT PHIL and/or ROE PROPERTY OWNER and/or DOE PROPERTY OWNER
15
               and/or DOE PROPERTY MANAGER and/or ROE PROPERTY MANAGEMENT I
16
               COMPANY and/or DOE SECURITY EMPLOYEE and/or ROE SECURITY COMPANY I
17

18             and/or ROE CORPORATIONS, and each of the Defendants, in breaching a duty owed to

19             PLAINTIFF WILLIAM, which directly and proximately caused the injuries and damages to
20             PLAINTIFF WILLIAM, consisting in and of, but not limited to, the following acts:
21
               (a) Failure to provide a safe premise for PLAINTIFF WILLIAM;
22
               (b) Failure to warn PLAINTIFF WILLIAM, of the dangerous condition then and there existing
23
               in said premise;
24

25             (d) Failure to enforce security and safety measures designed, implemented, and held out to the

26             employees of Defendants' Premises;

27                                                    Page 5 of 12

28 1
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 33 of 59




                (e) Failure to timely notify the police department when Defendants knew, or should have
 1

 2             known, that PLAINTIFF's safety, security, and well-being were being threatened and when

 3             PLAINTIFF was being attacked; and

 4              (f) Defendants, and all of them, had, or should have had, knowledge or notice of the dangerous
 5
               and threatening situation impacting Plaintiff.
 6
       18.     That on or about NLY 25, 2018 and for some time prior thereto, PLAINTIFF WILLIAM
 7
               while a lawful invitee on Defendants' Premises when Defendant PHIL and/or an employee
 8
               attacked PLAINTIFF causing him severe bodily injuries.
 9

10     19.     That, upon information and belief, on or about JULY 25, 2018, Defendants maliciously,

11             recklessly, intentionally, deliberately, willfully and/or with a conscious disregard for the rights
12             and/or safety of PLAINTIFF, and others, disregarded the requests and pleas of PLAINTIFF
13
               and allowed an employee to cause severe injuries to Plaintiff.
14
       20.     That, upon information and belief, on or about JULY 25, 2018, the unauthorized, unwanted,
15
               and reckless asset protection employee was allowed to access and work on the Premises with
16

17             DEFENDANT HOME DEPOT ratifying his actions.

18     21.     That on or about JULY 25, 2018, PLAINTIFF WILLIAM, while lawfully upon The Premises,

19             and as a direct and proximate result of the recklessness, negligence and carelessness of
20             Defendants, and each of them, was caused to suffer the injuries and damages hereinafter set forth
21
               when he was viciously attacked by DEFENDANT HOME DEPOT's employee at its directive I
22
               to protect merchandise over customers.
23
       22.     Customer safety is more important than merchandise.
24

25     23.     That Defendants, had a duty to ensure and protect the safety and security of all visitors at the

26             property, and more particularly that of PLAINTIFF.

27                                                      Page6of12

28 ~
              Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 34 of 59




       124.     That, upon information and belief, Defendants intentionally, maliciously, willfully, deliberately,
 1

 2              and with a conscious disregard for the rights and/or safety of others, disregarded the safety of

 3              others, and more particularly that of PLAINTIFF, in disregarding and failing to address the safety

 4              concerns and putting merchandise over the safety of customers, DEFENDANTS breached their
 5
                duty of care to Plaintiff.
 6
       125.     By reason of the premises and as a direct and proximate result of the aforesaid recklessness,
 7
                negligence and carelessness of Defendants, and each of the Defendants, PLAINTIFF WILLIAM
 8
                was otherwise injured in and about his face, head, neck, back, legs, knees and caused to suffer
 9

10              great pain of body and mind, all or some of the same of which are chronic conditions, which may

11              result in permanent disability and are disabling, all to which PLAINTIFF WILLIAM is entitled

12              to recover damages in an amount in excess of $15,000.00.
13
       126.     By reason of the premises, and as a direct and proximate result of the aforesaid recklessness,
14
                negligence and carelessness of Defendants, and each of the Defendants, PLAINTIFF WILLIAM,
15
                has been caused to incur medical expenses, and will in the future be caused to expend monies
16
                for medical expenses and additional monies for miscellaneous expenses incidental thereto, in a i
17

18 '            sum presently unascertainable. PLAINTIFF WILLIAM may pray leave of Court to insert the I

19 I            total amount of the medical and miscellaneous expenses when the same have been fully I
20              determined at the time of the trial for this action.

21 27.          Had Defendants properly secured, monitored, maintained and controlled The Premises,
22
                PLAINTIFF would not have been needlessly attacked and caused to suffer the severe and
23
                extensive mental and physical injuries he has had to endure.
24

25     28.      The conduct of Defendants, and each of the Defendants, as herein alleged, was willful,

26              intentional, oppressive, malicious, and done in a wanton and reckless disregard of I

27                                                        Page 7 of 12

28
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 35 of 59




               PLAINTIFF's rights and thereby warrant the imposition of punitive damages in excess of
 1

 2             $15,000.00.

 3     29.     Prior to the injuries complained of herein, PLAINTIFF WILLIAM, was an able bodied

 4             individual, capable of engaging in all activities for which he was otherwise suited. By reason of
 5
               the condition of the premises described herein, and as a direct and proximate result of the
 6
               negligence of the said Defendants, and each of them, PLAINTIFF WILLIAM was caused to be
 7
               disabled and was limited and restricted in PLAINTIFF WILLIAM's occupations and activities,
 8
               which caused PLAINTIFF WILLIAM loss of wages in a presently unascertainable amount, the
 9

10             allegations of which Plaintiff may pray leave of Court to insert herein when the same shall be

11             fully detennined.

12     30.     That Defendants' actions are sufficient to warrant the imposition of punitive dainages as and I
13
               against each and every Defendant, to punish them for the actual harm inflicted.
14
       31.     PLAINTIFF WILLIAM has been required to retain BIGHORN LAW to prosecute this action,
15
               and is entitled to recover a reasonable attorneys' fee, his litigation costs, and prejudgment
16

17             interest.

18                                      SECOND CAUSE OF ACTION
                (Respondeat Superior, Negligent Hiring, Training, Supervision, and Retention)
19
       32.     PLAINTIFF WILLIAM incorporates by this reference all of the allegations of paragraphs 1
20

21             through 30, hereinabove, as though completely set forth herein.

22 33. DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or DEFENDANT

23             ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT COMPANY and/or I
24             ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each of the Defendants, had I
25

26

27                                                    Page 8 of 12

28 1
                 Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 36 of 59




                   a duty to properly hire, train, and supervise all employees to ensure that The Premises was kept,
     1

     2             maintained, secured, controlled, and remained in a reasonably safe condition.

     3     34. That at all times pertinent hereto, DEFENDANT HOME DEPOT and/or DEFENDANT DOE

     4             OWNER and/or DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY
     5
                   MANAGEMENT COMPANY and/or ROE SECURITY COMPANY and/or ROE
     6
~                  CORPORATIONS, and each of the Defendants, breached its above-referenced duties by
     7
                   failing to properly hire, train and/or supervise Defendants, DOE PROPERTY MANAGER,
     8
                   DOE SECURITY EMPLOYEE and/or DOES I through X, in each of his/her duties and
     9

    10             actions as property managers, maintenance worker, security guard/employee, and/or

    11             employees for DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or

    12             DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT
    13
                   COMPANY and/or ROE SECURITY COMPANY and/or DOE and/or ROE CORPORATIONS I
    14 I
                   and each of the Defendants.
    15
           35.     In addition, as the employer of Defendants DOE PROPERTY MANAGER, and/or DOES I
    16
    17             through X is/are vicariously liable for all damage caused by DOE PROPERTY MANAGER,

    18             and/or DOES I through X, as Defendants, DOE PROPERTY MANAGER, and/or DOES I

    19             through X was/were acting within the course and scope of each of his/her employment with
    20             DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or DEFENDANT
    21
                   ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT COMPANY and/or I
    22
                   ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each of the Defendants, at I
    23
                   the time of the events described herein.
    24
    25 136. That DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or I
    26            DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT I

    27                                                    Page 9 of 12

    28 1
                  Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 37 of 59




                    COMPANY and/or ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each
      1

      2             of the Defendants, owes a non-delegable duty to use reasonable care in the proper training,

      3             hiring, and supervision and retention of its employees.

      4     37.     That DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or
      5
                    DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT
      6
                    COMPANY and/or ROE SECURITY COMPANY and/or ROE CORPORATIONS, and each
!I    7
 I
                    of the Defendants, knew or should have known of the dangerous and possibly deadly
      8
                    consequences of its employees failing to follow and enforce proper security procedures for
      9

     10             the safety and security of The Premises and the residents and guests of the same.

     11     38.     That DEFENDANT HOME DEPOT and/or DEFENDANT DOE OWNER and/or

     12             DEFENDANT ROE OWNER and/or DEFENDANT ROE PROPERTY MANAGEMENT I
     13
                    COMPANY and/or ROE MAINTENANCE COMPANY and/or ROE SECURITY COMPANY I
     14
                    and/or ROE CORPORATIONS, and each of the Defendants, had the non-delegable duty to I
     15
                    properly train, to adequately supervise and to command its employees, to keep the Premises
     16
                    safe and secured and to prevent danger and harm to the residents and guests of The Premises
     17
     18     39.     As a direct and proximate result of the aforesaid recklessness, negligence and carelessness of

     19             the above-referenced Defendants, and each of them, PLAINTIFF WILLIAM suffered
     20             physical and mental injury and was otherwise caused to suffer great pain of body and mind,
     21
                    and all or some of the same is chronic and may be permanent and disabling, all to his damage
     22
                    in an amount in excess of $15,000.00.
     23
            40.     As a direct and proximate result of the aforesaid negligence and carelessness of Defendants,
     24

     25             and each of the Defendants, PLAINTIFF WILLIAM has been caused to expend monies for

     26             medical and miscellaneous expenses, and will in the future be caused to expend additional I

     27                                                     Page 10 of 12

     28 1
             Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 38 of 59




               monies for medical expenses and miscellaneous expenses incidental thereto, in a sum not yet
 1'

 2             presently ascertainable, and leave of Court may be requested to include said additional

 3             damages when the same have been fully deterinined.

 4     41.     The conduct of Defendants, and each of the Defendants, as herein alleged, was willful,
 5
               intentional, oppressive, malicious, and done in a wanton and reckless disregard of
 6
               PLAINTIFF's rights and thereby warrant the imposition of punitive damages in excess of
 7
               $15,000.00.
 8
       42.     Prior to the injuries complained of herein, PLAINTIFF WILLIAM, was an able bodied
 9

10             individual, capable of engaging in all activities for which she was otherwise suited. By reason

11             of the condition of the premises described herein, and as a direct and proximate result of the

12             negligence of the said Defendants, and each of them, PLAINTIFF WILLIAM was caused to be
13
               disabled and was limited and restricted in PLAINTIFF WILLIAM's occupations and activities,
14
               which caused PLAINTIFF WILLIAM loss of wages in a presently unascertainable amount, the
15
               allegations of which Plaintiff may pray leave of Court to insert herein when the same shall be ~
16
               fully determined.
17

18     43.     PLAINTIFF WILLIAM has been required to retain BIGHORN LAW to prosecute this action,

19             and is entitled to recover a reasonable attorney's fee, his litigation costs, and prejudgment
20             interest.
21
                                            PRAYER FOR RELIEF:
22
               WHEREFORE, Plaintiff WILLIAM PASIECZNIK prays for judgment against the
23
       I Defendants, and each of the Defendants, as follows:
24

25             1. General and compensatory damages for in an amount in excess of $15,000.00;

26

27                                                   Page 11 of 12

28 1
            Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 39 of 59




               2. Special damages for said Plaintiff's medical and miscellaneous expenses as of this date,
 1

 2      plus future medical expenses and the miscellaneous expenses incidental thereto in a presently

 3      unascertainable amount;

 4             3. Special damages for lost wages in a presently unascertainable amount, and/or diminution
 5
        of the earning capacity of said Plaintiff, plus possible future loss of earnings and/or diminution of
 6
        said Plaintiff's earning capacity in a presently unascertainable amount;
 7
               4. For punitive damages in excess of $15,000.00;
 81
               5. Costs of this suit;
 9I

10             6. Attorney's fees; and

11 I'          7. For such other and further relief as to the Court may seem just and proper in the
12      premises.
13
               DATED this 24th day of July, 2020.
14
                                                              BIGHORN LAW
15

16                                                           By: /s/ Siria L. Gutierrez
                                                             SIRIA L. GUTIERREZ, ESQ.
17
                                                             Nevada Bar No.: 1981
18                                                           716 S. Jones Blvd.
                                                             Las Vegas, Nevada 89107
19                                                           Attorneys for Plaintiff
20

21

22

23

24

25

26

27                                                   Page 12 of 12

28 1
Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 40 of 59




             EXHIBIT B
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 41 of 59
                                                                                Electronically Filed
                                                                                10/27/2020 4:35 PM
                                                                                Steven D. Grierson
                                                                                CLERK OF THE COURT
 1    ANS                                                /
      LYNN V. RIVERA, ESQ.
 2    NEVADA BAR NO. 6797
      BURNHAM BROWN
 3    A Professional Law Corporation
      200 S. Virginia Street, 8th Floor
 4    Reno, Nevada 89501
      ---
 5    Telephone:     (775) 398-3065
      Facsimile:     (877) 648-5288
 6    Email:         lrivera@burnhambrown.com
 7    Attorneys for Defendant
      HOME DEPOT U.S.A., INC.
 8

 9

10                                 EIGHTH JUDICIAL DISTRICT COURT

11                                     CLARK COUNTY, NEVADA

12    WILLIAM J. PASIECZNIK,                                     Case No. A-20-818573-C

13                   Plaintiff,                                  Dept. No. 9

14    v.
                                                                 DEFENDANT HOME DEPOT U.S.A.,
15    HOME DEPOT U.S.A., INC.; a foreign                         INC.’S ANSWER TO PLAINTIFF’S
      Corporation authorized to conduct business in              COMPLAINT
16    Nevada; DOE PROPERTY OWNER; ROE
      PROPERTY OWNER; DOE PROPERTY
17    MANAGER; ROE PROPERTY
      MANAGEMENT COMPANY; DOE
18    SECURITY EMPLOYEE; ROE SECURITY
      COMPANY; DOES I through X; and ROE
19    CORPORATIONS, XI through XX,
      inclusive, jointly and severally,
20
                     Defendants.
21

22           Defendant HOME DEPOT U.S.A., INC. (“Defendant”), by and through its counsel of

23    Record, Lynn Rivera, of Burnham Brown, a Professional Law Corporation, in answer to Plaintiff

24    WILLIAM J. PASIECZNIK’S (“Plaintiff”) Complaint on file herein, hereby admits, denies, and

25    alleges as follows:

26           1.      Defendant is without sufficient knowledge to form a belief as to the truth or

27    falsity of the allegations in Paragraph 1 of Plaintiff’s Complaint.

28           2.      Defendant admits the allegations in Paragraph 2 of Plaintiff’s Complaint.
                                             1
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT                 A-20-818573-C


                                    Case Number: A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 42 of 59



 1           3.      Defendant is without sufficient knowledge to form a belief as to the truth or

 2    falsity of the allegations in Paragraph 3 of Plaintiff’s Complaint.

 3           4.      Defendant is without sufficient knowledge to form a belief as to the truth or

 4    falsity of the allegations in Paragraph 4 of Plaintiff’s Complaint.

 5           5.      Defendant admits in part and denies in part the allegations contained in Paragraph

 6    5 of Plaintiff’s Complaint. Defendant admits that it operates the Home Depot store located at

 7    1030 W. Sunset Road, Henderson, NV 89104. Defendant is without sufficient knowledge to

 8    form a belief as to the truth or the falsity of the remainder of the allegations in Paragraph 5 of

 9    Plaintiff’s Complaint, and on this basis, denies the same.

10           6.      Defendant is without sufficient knowledge to form a belief as to the truth or

11    falsity of the allegations in Paragraph 6 of Plaintiff’s Complaint.

12           7.      Defendant is without sufficient knowledge to form a belief as to the truth or

13    falsity of the allegations in paragraph 7 of Plaintiff’s Complaint.

14           8.      Defendant is without sufficient knowledge to form a belief as to the truth or

15    falsity of the allegations in Paragraph 8 of Plaintiff’s Complaint.

16           9.      Defendant admits in part and denies in part the allegations contained in

17    Paragraph 9 of Plaintiff’s Complaint. Defendant admits that it operates the Home Depot Store

18    and employs Asset Protection employees for purpose of security. Defendant is without

19    sufficient knowledge to form a belief as to the truth or the falsity of the remainder of the

20    allegations in Paragraph 9 of Plaintiff’s Complaint, and on this basis, denies the same.

21           10.     Defendant denies the allegations contained in Paragraph 10 of Plaintiff’s

22    Complaint.

23                                      FIRST CAUSE OF ACTION

24                                    (Negligence as to All Defendants)

25           11.     Defendant incorporates by reference its responses to Plaintiff’s allegations in

26    paragraphs 1 through 10 of Plaintiff’s Complaint as if fully set forth herein.

27           12.     Defendant admits in part and denies in part the allegations contained in Paragraph

28    12 of Plaintiff’s Complaint. Defendant admits that it operates the Home Depot store located at
                                             2
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT                 A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 43 of 59



 1    1030 W. Sunset Road, Henderson, NV 89104. Defendant is without sufficient knowledge to

 2    form a belief as to the truth or the falsity of the remainder of the allegations in Paragraph 12 of

 3    Plaintiff’s Complaint, and on this basis, denies the same.

 4           13.     Defendant denies the allegations in Paragraph 13 of Plaintiff’s Complaint.

 5           14.     Defendant denies the allegations in Paragraph 14 of Plaintiff’s Complaint.

 6           15.     Defendant denies the allegations in Paragraph 15 of Plaintiff’s Complaint.

 7           16.     Defendant denies the allegations in Paragraph 16 of Plaintiff’s Complaint.

 8           17.     Defendant denies the allegations in Paragraph 17 of Plaintiff’s Complaint.

 9           18.     Defendant denies the allegations in Paragraph 18 of Plaintiff’s Complaint.

10           19.     Defendant denies the allegations in paragraph 19 of Plaintiff’s Complaint.

11           20.     Defendant denies the allegations in Paragraph 20 of Plaintiff’s Complaint.

12           21.     Defendant denies the allegations in Paragraph 21 of Plaintiff’s Complaint.

13           22.     Defendant admits that allegation in Paragraph 22 of Plaintiff’s Complaint.

14           23.     The allegations in Paragraph 23 involve a question of law and, therefore, no

15    response is required. To the extent that a response is required, Defendant admits that it has a

16    duty to exercise reasonable care with regard to safety and security of the Subject Premises as

17    further defined by Nevada law.

18           24.     Defendant denies the allegations in Paragraph 24 of Plaintiff’s Complaint.

19           25.     Defendant denies the allegations in Paragraph 25 of Plaintiff’s Complaint.

20           26.     Defendant denies the allegations in Paragraph 26 of Plaintiff’s Complaint.

21           27.     Defendant denies the allegations in Paragraph 27 of Plaintiff’s Complaint.

22           28.     Defendant denies the allegations in Paragraph 28 of Plaintiff’s Complaint.

23           29.     Defendant denies the allegations in Paragraph 29 of Plaintiff’s Complaint.

24           30.     Defendant denies the allegations in Paragraph 30 of Plaintiff’s Complaint.

25           31.     Defendant denies the allegations in Paragraph 31 of Plaintiff’s Complaint.

26    ///

27    ///

28    ///
                                             3
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT                 A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 44 of 59



 1                                    SECOND CAUSE OF ACTION

 2          (Respondent Superior, Negligent Hiring, Training, Supervision and Retention)

 3           32.     Defendant incorporates by reference its responses to Plaintiff’s allegations in

 4    Paragraphs 1 through 31 of Plaintiff’s Complaint as if fully set forth herein.

 5           33.     The allegations in Paragraph 33 involve a question of law and, therefore, no

 6    response is required. To the extent that a response is required, Defendant admits it has a duty to

 7    exercise reasonable care with regarding to hiring, training, and supervising its employees and

 8    maintain the Premises in a reasonably safe condition as further defined by Nevada law.

 9           34.     Defendant denies the allegations in Paragraph 34 of Plaintiff’s Complaint.

10           35.     Defendant is without sufficient knowledge to form a belief as to the truth or

11    falsity of the allegations in Paragraph 35 of Plaintiff’s Complaint.

12           36.     Defendant is without sufficient knowledge to form a belief as to the truth or

13    falsity of the allegations in Paragraph 36 of Plaintiff’s Complaint.

14           37.     Defendant denies the allegations in Paragraph 37 of Plaintiff’s Complaint.

15           38.     The allegations in Paragraph 38 involve a question of law and, therefore, no

16    response is required. To the extent that a response is required, Defendant admits it has a duty to

17    exercise reasonable care with regarding to hiring, training, supervising, and retaining its

18    employees and also has a duty to maintain its Stores in a reasonably safe condition as further

19    defined by Nevada law.

20           39.     Defendant denies the allegations in Paragraph 39 of Plaintiff’s Complaint.

21           40.     Defendant denies the allegations in Paragraph 40 of Plaintiff’s Complaint.

22           41.     Defendant denies the allegations in Paragraph 41 of Plaintiff’s Complaint.

23           42.     Defendant denies the allegations in Paragraph 42 of Plaintiff’s Complaint.

24           43.     Defendant denies the allegations in Paragraph 43 of Plaintiff’s Complaint.

25    ///

26    ///

27    ///

28    ///
                                             4
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT                A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 45 of 59



 1                                     AFFIRMATIVE DEFENSES

 2                                   FIRST AFFIRMATIVE DEFENSE

 3           Plaintiff’s Complaint fails to state a claim against Defendant upon which relief may be

 4    granted.

 5                                 SECOND AFFIRMATIVE DEFENSE

 6           The negligence of Plaintiff caused or contributed to any injuries or damages that Plaintiff

 7    may have sustained; and the negligence of Plaintiff in comparison with the alleged negligence of

 8    this Defendant, if any, requires that the damages of Plaintiff be denied or be diminished in

 9    proportion to the amount of negligence attributable to Plaintiff.

10                                   THIRD AFFIRMATIVE DEFENSE

11           That the injuries sustained by the Plaintiff, if any, were caused by acts of unknown third

12    persons who were not agents, servants or employees of this answering Defendant and who were

13    not acting on behalf of this answering Defendant in any manner or form and, as such, this

14    Defendant is not liable in any manner to the Plaintiff.

15                                 FOURTH AFFIRMATIVE DEFENSE

16           The Plaintiff had knowledge of and was fully aware of the risk, and assumed any risk

17    incident thereto by a voluntary use thereof. The injuries alleged by Plaintiff were caused by and

18    arose out of such risk.

19                                   FIFTH AFFIRMATIVE DEFENSE

20           Plaintiff has failed to mitigate damages.

21                                   SIXTH AFFIRMATIVE DEFENSE

22           Defendant alleges that any damages or injuries suffered by Plaintiff were proximately

23    caused by the intervening and superseding actions of other parties, not Defendant, and that those

24    intervening and superseding actions bar Plaintiff’s recovery against Defendant.

25                                 SEVENTH AFFIRMATIVE DEFENSE

26           Plaintiff has waived or is estopped from alleging the matters set forth in the Complaint.

27    ///

28    ///
                                             5
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT               A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 46 of 59



 1                                  EIGHTH AFFIRMATIVE DEFENSE

 2           Defendant alleges that it has performed and discharged any and all obligations and legal

 3    duties arising out of the matters set forth in the Complaint.

 4                                   NINTH AFFIRMATIVE DEFENSE

 5           Defendant’s employee was not acting in the course and scope of the employment at the

 6    time of the incident alleged in Plaintiff’s complaint.

 7                                   TENTH AFFIRMATIVE DEFENSE

 8           Defendant alleges that an award of exemplary damages in this action would violate its

 9    rights under the due process clause of the Fourteenth Amendment to the United States

10    Constitution in that a state is prohibited from imposing grossly excessive punishment on

11    tortfeasors. To that extent, the degree of the reprehensibility of Defendant’s conduct, if any, must

12    be considered when determining if the punishment is excessive. The imposition of damages may

13    not be grossly out of proportion to the severity of the offense, if any offense is established. The

14    ratio between the compensatory damages and the amount of the exemplary damages may also be

15    a factor in assessing the excessiveness of an award. In addition, the difference between the

16    exemplary damages award and the civil penalties authorized or imposed in comparable cases

17    may be considered.

18                                ELEVENTH AFFIRMATIVE DEFENSE

19           Defendant alleges that the fact that one or more Defendant is a corporation, rather than an

20    individual, does not diminish the corporate Defendant’s entitlement under the Due Process

21    Clause of the Fourteenth Amendment to the United States Constitution to fair notice of demands

22    that a State imposes on conduct of its business.

23                                 TWELFTH AFFIRMATIVE DEFENSE

24           Defendant alleges that the Nevada’s punitive damages statute is unconstitutional in that,

25    among other things, it is void for vagueness, violative of the Equal Protection Clause, violative

26    of the Due Process Clause, an undue burden on interstate commerce, a violation of the Contract

27    Clause, and violative of the Eighth Amendment proscription of excess fines.

28    ///
                                             6
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT                 A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 47 of 59



 1                              THIRTEENTH AFFIRMATIVE DEFENSE

 2           Defendant alleges that the Complaint herein fails to state facts sufficient to support a

 3    claim for punitive damages.

 4           All possible affirmative defenses may not have been alleged herein insofar as sufficient

 5    facts were not available after reasonable inquiry upon the filing of Plaintiffs’ Complaint and,

 6    therefore, this answering Defendant reserves the right to amend this first amended answer to

 7    allege additional affirmative defenses, if subsequent investigation so warrants.

 8                                        PRAYER FOR RELIEF

 9           WHEREFORE, Defendant prays for judgment as follows:

10           1.      That Plaintiff take nothing by reason of his complaint on file herein;

11           2.      For reasonable attorney fees;

12           3.      For costs of suit incurred herein; and

13           4.      For such other and further relief as the Court deems just and proper.

14                                            AFFIRMATION

15           Pursuant to NRS 239B.030, the undersigned does hereby affirm that the preceding

16    pleading does not contain the social security number of any person.

17    DATED: October 27, 2020                        BURNHAM BROWN
18

19                                                By ____________________
                                                     LYNN V. RIVERA, ESQ.
20                                                   N’EVADA BAR NO. 6797
                                                     200 S. Virginia Street, 8th Floor
21                                                   Reno, Nevada 89501
                                                     Attorneys for Defendant
22                                                   HOME DEPOT U.S.A., INC.
23

24

25

26

27

28
                                             7
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT                A-20-818573-C
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 48 of 59


                                        CERTIFICATE OF SERVICE
 1

 2                           William J. Pasiecznik v. Home Depot U.S.A., Inc., et al.
                     Eighth Judicial District Court, County of Clark Case No. A-20-818573-C
 3
               Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on
 4
      this date, I caused the foregoing:
 5
                 DEFENDANT HOME DEPOT’S ANSWER TO PLAINTIFF’S COMPLAINT
 6
      to be served on all parties to this action by:
 7
               E-FILE: By transmitting a true copy, by way of electronic filing upon each of the
 8
               parties at the following e-mail address(es).
 9

10              Siria L. Gutierrez, Esq.                      Attorneys for Plaintiff
                BIGHORN LAW                                   WILLIAM J. PASIECZNIK
11              2225 E. Flamingo Road
                Building 2, Suite 300
12              Las Vegas, NV 89119
13              Email: siria@bighornlaw.com

14

15         Dated: October 27, 2020
                                                       /s/ Peggy Ortega
16
                                                       An employee of BURNHAM BROWN
17
      4837-2747-8991, v. 1
18

19
20

21

22

23

24

25

26

27

28
                                             8
      DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT             A-20-818573-C
Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 49 of 59




            EXHIBIT C
               Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 50 of 59
                                                                                         Electronically Filed
                                                                                         11/11/2020 4:13 PM
                                                                                         Steven D. Grierson
                                                                                         CLERK OF THE COURT

     REA
 1   KIMBALL J. JONES, ESQ.
     Nevada Bar No. 12982
 2
     SIRIA L. GUTIERREZ, ESQ.
 3   Nevada Bar No. 11981
     BIGHORN LAW
 4   2225 E. Flamingo Road
     Building 2, Suite 300
 5   Las Vegas, Nevada 89119
 6   Phone: (702) 333-1111
     Email: Kimball@bighornlaw.com
 7          Siria@BighornLaw.com
     Attorneys for Plaintiffs
 8
                                                DISTRICT COURT
 9
                                           CLARK COUNTY, NEVADA
10
     WILLIAM J. PASIECZNIK;
11
                                                               CASE NO: A-20-818573-C
12                            Plaintiff,
     v.                                                        DEPT. NO: XXII
13

14   HOME DEPOT U.S.A., INC. a Foreign
     Corporation authorized to conduct business in
15   Nevada; DOE PROPERTY OWNER; ROE                             REQUEST FOR EXEMPTION FROM
     PROPERTY OWNER; DOE PROPERTY
16   MANAGER; ROE PROPERTY                                                   ARBITRATION
     MANAGEMENT COMPANY; DOE
17   SECURITY EMPLOYEE; ROE SECURITY
18   COMPANY; DOES I through X; and ROE
     CORPORATIONS, XI through XX, inclusive,
19   jointly and severally,

20                            Defendants.
21              COMES NOW, Plaintiff, WILLIAM J. PASIECZNIK, by and through counsel, hereby
22   requests the above-entitled matter be exempted from arbitration pursuant to Nevada Arbitration Rules

23   3 and 5, as this case:

24        1. _______ presents a significant issue of public policy;
25        2.      X   a case that has a probable jury award value in excess of $50,000.00 per
                      plaintiff, exclusive of interest and costs, and regardless of comparative liability;
26
          3. ______ presents unusual circumstances which constitute good cause for
27
                    removal from the program.
28



                                             Case Number: A-20-818573-C
          Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 51 of 59



            A summary of the facts that supports Plaintiff's contention for exemption is as follows:
 1
            This action arises out of an incident which occurred on July 25, 2018, at The Home Depot
 2

 3   located at 1030 W. Sunset Road, Henderson, Nevada 89014. Plaintiff, WILLIAM J. PASIECZNIK,

 4   was walking out from The Home Depot when an asset protection associate on duty, felt emboldened
 5   enough to attack and physically injure Plaintiff in the name of allegedly protecting product. As a direct
 6
     result of the negligent hiring, training, and supervision by The Home Depot to maintain and instruct
 7
     their asset protection employees to protect merchandise over customer safety, Plaintiff has been caused
 8
     to suffer painful and potentially permanent injuries, for which Plaintiff had to receive medical care
 9

10   for, including but not limited to, treatment for traumatic brain injury.

11          Plaintiff’s, WILLIAM J. PASIECZNIK’S, total special damages including to date are

12   $223,787.50 + pending, calculated as follows:
13
             Silver State Neurology                                                              $105.00
14           Radiology Specialists Ltd                                                         $1,993.00
             Sunrise Hospital Medical Center                                                   $Pending
15           Las Vegas Fire & Rescue                                                           $Pending
             Mountain View Hospital                                                            $Pending
16           Dixie Regional Medical Center                                                    $95,212.65
17           Dixie Medical Center Physician                                                    $1,576.48
             St. George Radiology/IHC Prof Radiology Services                                    $831.90
18           Heart of Dixie Cardiology-Revere Health                                           $2,719.00
             St. Jude Medical                                                                  $Pending
19           Summerlin Hospital Medical Center                                                 $Pending
20           Shadow Emergency Physicians, PLLC                                                $16,206.00
             Desert Radiology                                                                     $76.14
21           Southern Hills Hospital                                                           $Pending
             Spine Surgery                                                                    $27,322.00
22           GS Chopra, LTD                                                                    $9,215.00
23           University Medical Center of Southern Nevada                                        $148.80
             Nevada Cardiology Associates                                                      $4,589.52
24           P3 Health LLC/Bacchus Wakefield Kahan PC                                            $490.00
             Neurology Center of Las Vegas                                                     $2,791.00
25           Valley Hospital Medical Center                                                   $54,634.00
26           Steinberg Diagnostic Medical Imaging                                              $1,807.00
             Ear, Nose & Throat Consultants                                                    $4,070.01
27           Total:                                                                          $223,787.50

28
          Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 52 of 59



            The total amount of Plaintiff’s medical bills is not final, and Plaintiff’s counsel is still obtaining
 1
     the final records and billing with regard to Plaintiff’s medical treatment. As is evidenced by the serious
 2

 3   injuries diagnosed by Plaintiffs’ healthcare providers, together with the significant medical expenses

 4   incurred and future medical expenses for Plaintiff WILLIAM J. PASIECZNIK, Plaintiffs’ case has a
 5   probable jury award value in excess of $50,000. Accordingly, and pursuant to NAR 3, this matter is
 6
     appropriately exempted from the Court Annexed Arbitration Program. Copies of all of Plaintiff’s
 7
     medical records and bills will be provided upon request.
 8
            I hereby certify pursuant to N.R.C.P 11, this case to be within the exemption marked above
 9

10   and am aware of the sanctions which may be imposed against any attorney or party who without

11   good cause or justification attempts to remove a case from the arbitration program.

12          DATED this 11th day of November, 2020.
13
                                                    BIGHORN LAW
14

15

16                                                  /s/ Siria L. Gutierrez, Esq.
                                                    KIMBALL J. JONES, ESQ.
17                                                  Nevada Bar No. 12982
                                                    SIRIA L. GUTIERREZ, ESQ.
18                                                  Nevada Bar No. 11981
                                                    2225 E. Flamingo Road
19
                                                    Building 2, Suite 300
20                                                  Las Vegas, Nevada 89119
                                                    Attorneys for Plaintiff
21

22

23

24

25

26
27

28
          Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 53 of 59




 1                                       CERTIFICATE OF SERVICE

 2          Pursuant to NRCP 5, I hereby certify that I am an employee of BIGHORN LAW and on the

 3   11th day of November 2020, I served an electronic copy of the REQUEST FOR EXEMPTION

 4   FROM ARBITRATION as follows:

 5
             Electronic Service – By serving a copy thereof through the Court’s electronic service
 6          system
             U.S. Mail—By depositing a true copy thereof in the U.S. mail, first class postage prepaid
 7
            and addressed as listed below; and/or
 8           Facsimile—By facsimile transmission pursuant to EDCR 7.26 to the facsimile number(s)
             shown below and in the confirmation sheet filed herewith. Consent to service under NRCP
 9           5(b)(2)(D) shall be assumed unless an objection to service by facsimile transmission is made
             in writing and sent to the sender via facsimile within 24 hours of receipt of this Certificate
10           of Service; and/or
11
     BURNHAM BROWN
12   LYNN V. RIVERA, ESQ.
     Nevada Bar. No. 6797
13   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
14   E-Service
15   Attorneys for Defendants

16
                                                 /s/ Tracy Espinosa________________
17                                         An employee/agent of BIGHORN LAW
18

19
20

21

22

23

24

25

26
27

28
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 54 of 59


                                         CERTIFICATE OF SERVICE
 1

 2                           William J. Pasiecznik v. Home Depot U.S.A., Inc., et al.

 3                                United States District Court, Nevada, Case No.

 4             Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on

 5    this date, I caused the foregoing:

 6               DECLARATION OF LYNN RIVERA IN SUPPORT OF DEFENDANT
                 HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND DEMAND
 7               FOR A JURY TRIAL

 8    to be served on all parties to this action by:

 9
                    BY E-FILING (USDC, District Court, District of Nevada): I caused such
10                  document(s) to be sent electronically to the court; electronic filing constitutes
                    service upon the parties who have consented to electronic service.
11
            Siria L. Gutierrez, Esq.                             Attorneys for Plaintiff
12          BIGHORN LAW                                          WILLIAM J. PASIECZNIK
            2225 E. Flamingo Road
13          Building 2, Suite 300
14          Las Vegas, NV 89119
            Email: siria@bighornlaw.com
15

16         DATED: December 4, 2020
                                                       /s/ Peggy Ortega
17                                                     An employee of BURNHAM BROWN
18    4818-5780-1170, v. 1

19
20

21

22

23

24

25

26

27

28
                                                4
       DECL. OF LYNN RIVERA IN SUPPORT OF DEFENDANT                               Case No
       HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL AND
       DEMAND FOR A JURY TRIAL
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 55 of 59



 1    LYNN V. RIVERA, ESQ.
      NEVADA BAR NO. 6797
 2    BURNHAM BROWN
      A Professional Law Corporation
 3    200 S. Virginia Street, 8th Floor
      Reno, Nevada 89501
 4    ---
      Telephone:     (775) 398-3065
 5    Facsimile:     (877) 648-5288
      Email:         lrivera@burnhambrown.com
 6
      Attorneys for Defendant
 7    HOME DEPOT U.S.A., INC.
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12    WILLIAM J. PASIECZNIK,                               Case No.

13                   Plaintiff,
                                                           DEFENDANT HOME DEPOT U.S.A.,
14    v.                                                   INC.’S NOTICE OF PENDENCY OF
                                                           OTHER ACTIONS OR PROCEEDINGS
15    HOME DEPOT U.S.A., INC.; a foreign
      Corporation authorized to conduct business in
16    Nevada; DOE PROPERTY OWNER; ROE
      PROPERTY OWNER; DOE PROPERTY
17    MANAGER; ROE PROPERTY
      MANAGEMENT COMPANY; DOE
18    SECURITY EMPLOYEE; ROE SECURITY
      COMPANY; DOES I through X; and ROE
19    CORPORATIONS, XI through XX,
      inclusive, jointly and severally,
20
                     Defendants.
21

22           TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

23    FOR THE DISTRICT OF NEVADA:

24           PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC. (“Defendant”)

25    hereby provides notice of the pending court action in the Eighth Judicial District Court of Clark

26    County, State of Nevada, William J. Pasiecznik v. Home Depot U.S.A., Inc., Case No. A-20-

27    818573-C.

28    ///

                                                1
       DEF HOME DEPOT U.S.A., INC.’S NOTICE OF PENDENCY OF OTHER              Case No.
       ACTIONS OR PROCEEDINGS
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 56 of 59



 1              Plaintiff’s Complaint was filed on July 24, 2020.

 2              Counsel for Plaintiff Siria L. Gutierrez, Esq., Bighorn Law, 2225 E. Flamingo Road,

 3    Building 2, Suite 300, Las Vegas, NV 89119; Tel. Tel. (702) 333-1111

 4              Counsel for Defendant Home Depot, U.S.A., Inc., Lynn V. Rivera, Burnham Brown,

 5    PLC, 200 S. Virginia Street, 8th Floor, Reno, Nevada, 89501. Telephone: (775) 398-3065.

 6              Defendant Home Depot, U.S.A., Inc. believes this entire action should be removed to the

 7    United States District Court for the District of Nevada pursuant to the reasons set forth in the

 8    accompanying Petition for Removal.

 9    DATED: December 3, 2020                          BURNHAM BROWN
10
                                                   By _/s/ Lynn V. Rivera____________
11                                                    LYNN V. RIVERA, ESQ.
                                                      NEVADA BAR NO. 6797
12                                                    200 S. Virginia Street, 8th Floor
                                                      Reno, Nevada 89501
13                                                    Attorneys for Defendant
                                                      HOME DEPOT U.S.A., INC.
14
      4835-7189-6530, v. 1
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                2
       DEF HOME DEPOT U.S.A., INC.’S NOTICE OF PENDENCY OF OTHER              Case No.
       ACTIONS OR PROCEEDINGS
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 57 of 59


                                         CERTIFICATE OF SERVICE
 1

 2                           William J. Pasiecznik v. Home Depot U.S.A., Inc., et al.

 3                                United States District Court, Nevada, Case No.

 4
               Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on
 5
      this date, I caused the foregoing:
 6
                 DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF PENDENCY OF
 7               OTHER ACTIONS OR PROCEEDINGS
 8    to be served on all parties to this action by:

 9                  BY E-FILING (USDC, District Court, District of Nevada): I caused such
                    document(s) to be sent electronically to the court; electronic filing constitutes
10                  service upon the parties who have consented to electronic service.
11        Siria L. Gutierrez, Esq.                               Attorneys for Plaintiff
          BIGHORN LAW                                            WILLIAM J. PASIECZNIK
12        2225 E. Flamingo Road
13        Building 2, Suite 300
          Las Vegas, NV 89119
14        Tel. 702-333-1111
          Email: siria@bighornlaw.com
15

16
           DATED: December 4, 2020
17                                                     /s/ Peggy Ortega
                                                       An employee of BURNHAM BROWN
18    4835-7189-6530, v. 1


19
20

21

22

23

24

25

26

27

28

                                                3
       DEF HOME DEPOT U.S.A., INC.’S NOTICE OF PENDENCY OF OTHER                  Case No.
       ACTIONS OR PROCEEDINGS
                           Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 58 of 59
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTSHOME DEPOT U.S.A., INC., et al.
WILLIAM J. PASIECZNIK,

    (b) County of Residence of First Listed Plaintiff             Clark                                       County of Residence of First Listed Defendant              Fulton
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Siria L. Gutierrez, Esq., BIGHORN LAW                                                                       Lynn V. Rivera, Burnham Brown, 200 S. Virginia St., 8th Flr., Reno,
2225 E. Flamingo Road, Bldg. 2, Suite 300                                                                   NV 89501; Tel: 775.398.3065
Las Vegas, NV 89119
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
" 1    U.S. Government                " 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         " 1        " 1      Incorporated or Principal Place       " 4     " 4
                                                                                                                                                         of Business In This State

" 2    U.S. Government                " 4     Diversity                                              Citizen of Another State          " 2    "    2   Incorporated and Principal Place    " 5     " 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           " 3    "    3   Foreign Nation                      " 6     " 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
"   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             " 625 Drug Related Seizure          " 422 Appeal 28 USC 158          " 375 False Claims Act
"   120 Marine                       "   310 Airplane                  " 365 Personal Injury -             of Property 21 USC 881        " 423 Withdrawal                 " 376 Qui Tam (31 USC
"   130 Miller Act                   "   315 Airplane Product                Product Liability       " 690 Other                               28 USC 157                       3729(a))
"   140 Negotiable Instrument                 Liability                " 367 Health Care/                                                                                 " 400 State Reapportionment
"   150 Recovery of Overpayment      "   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                " 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             " 820 Copyrights                 " 430 Banks and Banking
"   151 Medicare Act                 "   330 Federal Employers’              Product Liability                                           " 830 Patent                     " 450 Commerce
"   152 Recovery of Defaulted                 Liability                " 368 Asbestos Personal                                           " 835 Patent - Abbreviated       " 460 Deportation
        Student Loans                "   340 Marine                          Injury Product                                                    New Drug Application       " 470 Racketeer Influenced and
        (Excludes Veterans)          "   345 Marine Product                  Liability                                                   " 840 Trademark                        Corrupt Organizations
"   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                " 480 Consumer Credit
        of Veteran’s Benefits        "   350 Motor Vehicle             " 370 Other Fraud             " 710 Fair Labor Standards          " 861 HIA (1395ff)               " 490 Cable/Sat TV
"   160 Stockholders’ Suits          "   355 Motor Vehicle             " 371 Truth in Lending               Act                          " 862 Black Lung (923)           " 850 Securities/Commodities/
"   190 Other Contract                       Product Liability         " 380 Other Personal          " 720 Labor/Management              " 863 DIWC/DIWW (405(g))               Exchange
"   195 Contract Product Liability   "   360 Other Personal                  Property Damage                Relations                    " 864 SSID Title XVI             " 890 Other Statutory Actions
"   196 Franchise                            Injury                    " 385 Property Damage         " 740 Railway Labor Act             " 865 RSI (405(g))               " 891 Agricultural Acts
                                     "   362 Personal Injury -               Product Liability       " 751 Family and Medical                                             " 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     " 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           " 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
"   210 Land Condemnation            "   440 Other Civil Rights          Habeas Corpus:              " 791 Employee Retirement           " 870 Taxes (U.S. Plaintiff      " 896 Arbitration
"   220 Foreclosure                  "   441 Voting                    " 463 Alien Detainee                Income Security Act                  or Defendant)             " 899 Administrative Procedure
"   230 Rent Lease & Ejectment       "   442 Employment                " 510 Motions to Vacate                                           " 871 IRS—Third Party                  Act/Review or Appeal of
"   240 Torts to Land                "   443 Housing/                        Sentence                                                           26 USC 7609                     Agency Decision
"   245 Tort Product Liability               Accommodations            " 530 General                                                                                      " 950 Constitutionality of
"   290 All Other Real Property      "   445 Amer. w/Disabilities -    " 535 Death Penalty                 IMMIGRATION                                                          State Statutes
                                             Employment                  Other:                      " 462 Naturalization Application
                                     "   446 Amer. w/Disabilities -    " 540 Mandamus & Other        " 465 Other Immigration
                                             Other                     " 550 Civil Rights                  Actions
                                     "   448 Education                 " 555 Prison Condition
                                                                       " 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
" 1 Original             " 2 Removed from                 " 3         Remanded from             " 4 Reinstated or       " 5 Transferred from     " 6 Multidistrict                  " 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. Sections 1332 and 1446(b)
VI. CAUSE OF ACTION Brief description of cause:
                                           Negligence Action
VII. REQUESTED IN     " CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         " Yes      " No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/04/2020                                                              /s/ Lynn V. Rivera
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
     Case 2:20-cv-02202-RFB-BNW Document 1 Filed 12/07/20 Page 59 of 59


                                         CERTIFICATE OF SERVICE
 1

 2                           William J. Pasiecznik v. Home Depot U.S.A., Inc., et al.

 3                                United States District Court, Nevada, Case No.

 4
               Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on
 5
      this date, I caused the foregoing:
 6
                                         CIVIL CASE COVER SHEET
 7
      to be served on all parties to this action by:
 8
                    BY E-FILING (USDC, District Court, District of Nevada): I caused such
 9                  document(s) to be sent electronically to the court; electronic filing constitutes
                    service upon the parties who have consented to electronic service.
10
            Siria L. Gutierrez, Esq.                            Attorneys for Plaintiff
11          BIGHORN LAW                                         WILLIAM J. PASIECZNIK
            2225 E. Flamingo Road
12
            Building 2, Suite 300
13          Las Vegas, NV 89119
            Tel. 702-333-1111
14          Email: siria@bighornlaw.com
15

16         DATED: December 4, 2020
                                                       /s/ Peggy Ortega
17                                                     An employee of BURNHAM BROWN
      4829-3508-2962, v. 1
18

19
20

21

22

23

24

25

26

27

28

                                                       1
      CERTIFICATE OF SERVICE                                                     No.
